           Case 1:17-vv-00959-UNJ Document 86 Filed 04/07/21 Page 1 of 10




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: February 17, 2021

* * * * * * *                   *   *    *    *   *    *
JAMIE GARDNER,                                         *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 17-959V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Stipulation; Influenza (Flu);
AND HUMAN SERVICES,                                    *                 Chronic Inflammatory
                                                       *                 Demyelinating Polyneuropathy
                  Respondent.                          *                 (CIDP).
*    * *     *    * * * *           *    *    *   *    *

Lawrence R. Cohan, Saltz Mongeluzzi & Bendesky, Philadelphia, PA, for petitioner.
Christine M. Becer, United States Department of Justice, Washington, DC, for respondent.

                                      DECISION ON STIPULATION1

       On July 17, 2017, Jamie Gardner (“petitioner”) filed a petition for compensation within
the National Vaccine Injury Compensation Program.2 Petition (ECF No. 1). The petition seeks
compensation for injuries allegedly related to petitioner’s receipt of the influenza (“flu”) vaccine,
which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

        Petitioner received the flu vaccination on September 22, 2015. The vaccination was
administered within the United States. Petitioner alleges that she suffered from chronic
inflammatory demyelinating polyneuropathy (“CIDP”) as a result of receiving the vaccine, and
that she experienced the residual effects of this injury for more than six months.


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
          Case 1:17-vv-00959-UNJ Document 86 Filed 04/07/21 Page 2 of 10




         On February 17, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (ECF No. 83). Respondent denies that
the flu vaccine caused petitioner to suffer from CIDP or any other injury or her current condition.
Id. at ¶ 6. Maintaining their respective positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding
compensation according to the terms of the stipulation attached hereto as Appendix A. Id. at ¶ 7.

        The stipulation awards the following:

             a) A lump sum of $607,511.67, which amount represents compensation for
                first-year life care expenses, lost earnings, and pain and suffering in the
                form of a check payable to petitioner.

             b) An amount sufficient to purchase the annuity contract described in the
                stipulation at paragraph 10, paid to the life insurance company from which
                the annuity will be purchased (the “Life Insurance Company”).

       These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

       I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).


                                                         2
Case 1:17-vv-00959-UNJ Document 86 Filed 04/07/21 Page 3 of 10
Case 1:17-vv-00959-UNJ Document 86 Filed 04/07/21 Page 4 of 10
Case 1:17-vv-00959-UNJ Document 86 Filed 04/07/21 Page 5 of 10
Case 1:17-vv-00959-UNJ Document 86 Filed 04/07/21 Page 6 of 10
Case 1:17-vv-00959-UNJ Document 86 Filed 04/07/21 Page 7 of 10
Case 1:17-vv-00959-UNJ Document 86 Filed 04/07/21 Page 8 of 10
Case 1:17-vv-00959-UNJ Document 86 Filed 04/07/21 Page 9 of 10
Case 1:17-vv-00959-UNJ Document 86 Filed 04/07/21 Page 10 of 10
